Citation Nr: 0514197	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as the residual of exposure to Agent 
Orange in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his mother

ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The veteran testified at a personal hearing at the RO in July 
1995.  A transcript of the hearing is of record.

The case was remanded by the Board in July 2000 and August 
2003.  


FINDINGS OF FACT

1.  Hepatitis C was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.  The veteran has submitted no competent medical evidence 
showing that a chronic skin condition, described as PCT, was 
related to service or was present within one year following 
separation from service. 
 
3.  PCT was first diagnosed in the 1990s.

4.  The evidence does not suggest that Hepatitis C and PCT 
are etiologically related to the veteran's period of active 
service.

 

CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. § 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

2.  A skin disorder, to include PCT, was not incurred in or 
aggravated by the veteran's period of active duty, nor is the 
disorder due to exposure to herbicide agents in service. 38 
U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the appellant was notified of the VCAA as 
it applies to his claims by correspondence dated in April 
2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2001 VCAA notice letter generally 
informed the appellant of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
October 2003 statement of the case (SOC).  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the April 2001 VCAA notice letter was non-
prejudicial error.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  The Board concludes that the duty to notify and the 
duty to assist provisions of the VCAA have been fulfilled.

Background.  The veteran contends, in essence, that he 
developed hepatitis C during service as a result of blood 
transfusions allegedly given to him while undergoing dental 
work, or as a result of dirty dental tools, or other medical 
process while he was recovering from dental surgery; and that 
PCT is the result of his exposure to herbicides in Vietnam.  
The veteran testified at his July 1995 personal hearing that 
he first had problems with his skin in 1970, and that he did 
not have any such skin disorder prior to service.  

Review of the veteran's Navy service medical records reveals 
that in his November 1969 entrance examination, he reported a 
history of a rash which "cleared under medication." A 
physical examination conducted at that time showed evidence 
of dermatitis of the lower extremities.

In December 1970, the veteran was treated for tinea cruris 
and erythematous lesions of his left leg.  A follow-up visit 
noted that, though the rash remained, the erythematous lesion 
had decreased and "begun to scale."

In June 1971, the veteran was seen for "blotches" on his 
shoulder and arm.  According to the veteran, these "blotches" 
were the result of mosquito bites.  Treatment was with 
Calamine lotion.

Service dental records reveal that in March 1970 the veteran 
had several teeth extracted.  These included teeth number 3, 
7, 8, 9, 10, 14, and 20.  The dental records reveal no 
complications as a result of the extractions.  He was 
subsequently fitted for a partial dental plate.

The December 1971 service separation examination reveals no 
evidence of any skin disorder or hepatitis.

In a December 1994 Agent Orange followup note, a VA 
physician's assistant wrote that the veteran served in 
Vietnam from June 1970 to December 1970, during which time he 
was a communications officer in Operation Ranch Hand, "which 
was the major operation for which Agent Orange was used." 
According to the veteran, he handled certain "unknown 
chemicals," but recalled no direct exposure to Agent Orange.  
In the opinion of the physician's assistant, given the 
veteran's history of participation in Operation Ranch Hand 
(with possible unnoted exposure to Agent Orange) and his 
subsequent development of PCT, a "causality factor" should be 
considered.

A February 1995 VA dermatology clinic noted that the veteran 
had been referred to "an Agent Orange exam" due to blisters 
"involving his entire body," and, in particular, his hands, 
even though he often wore gloves.  On physical examination, 
he was described as a patient "with known porphyria cutanea 
tarda."  Reportedly, he had experienced increasing problems 
with his skin.  

In June 1995, a nurse practitioner wrote that the veteran's 
liver enzymes were elevated.  According to the veteran, he 
had received a transfusion following a "severe bleed" from 
dental work in Vietnam during the period from 1970 to 1972.  
In the nurse practitioner's opinion, the veteran "should seek 
service connection for hepatitis C and porphyria cutanea 
tarda," inasmuch as his only exposure to blood products in 
his life was during his tour of duty in Vietnam, and this was 
the "most likely cause" of his hepatitis C.

In July 1995, the veteran's private physician wrote that, in 
1970, the veteran had undergone "multiple tooth extractions 
while in the Navy, and required a blood transfusion." Since 
that time, he had reportedly remained relatively asymptomatic 
until two years previously, at which time he began to notice 
fatigue, a moderate amount of weight loss, and certain 
"flulike" symptoms.  An evaluation by the veteran's nurse 
practitioner had apparently revealed abnormal liver 
chemistries, and, on careful inspection, a mild elevation in 
the AST and ALT dating back to March of 1994.  In the opinion 
of the veteran's physician, the veteran had "porphyria 
cutanea tarda felt possibly to be secondary to Agent Orange 
exposure." Additionally noted was that viral hepatitis 
studies had revealed negative serologies for hepatitis A and 
B, but a positive hepatitis C antibody, and a confirmatory 
hepatitis C RNA. The clinical impression noted was of chronic 
hepatitis C infection "secondary to a blood transfusion in 
1970 while in the Navy"; and PCT which "might or might not" 
be secondary to exposure to Agent Orange," inasmuch as the 
veteran's physician was not familiar with that particular 
toxin and its consequences.

In a July 1995 personal hearing at the RO, the veteran 
testified that he went on shore in Vietnam at Cam Rahn Bay.  
After a few months mosquito bites and sores began to appear 
on his body.  They were concentrated on the hands and arms 
and were treated with an ointment or lotion.  He was treated 
for skin sores shortly after service but all these medical 
records were destroyed.  He was currently being treated 
through the VA medical clinic with a special solution and sun 
bloc.  Regarding hepatitis C, he testified that during basic 
training he had 6 front teeth extracted and a filling all in 
one day.  He recalled that he bled a lot and he received a 
blood transfusion.  He was kept in the hospital for 1 or 2 
days afterwards to rest.  He recalled being fitted with a 
partial plate about one to two weeks after the extractions.  
This blood transfusion he believed caused hepatitis C.   

The hearing officer noted that he would contact the San Diego 
Naval Training Center, where the alleged extractions took 
place, and request any clinical records for the veteran which 
may have indicated his overnight stay for his dental surgery 
and possible transfusion.  The veteran indicated that the 
training center was now closed and any records would now be 
at the National Personnel Records Center (NPRC) in St. Louis.  
The hearing officer noted that he would ask NPRC if they had 
any such records.

In July 1995 a request was submitted to the San Diego Naval 
Hospital for any clinical records for the veteran during 
March-April 1970 by the RO.  The reply received that same 
month indicated the records would have been retired to the 
NPRC.  A response from NPRC noted that no clinical records 
for the veteran were available.

In a June 1996 VA clinical summary it was noted that the 
veteran was first seen in June of 1995 with complaints of 
"constant malaise."  Reportedly, he had a "long history" of 
PCT, and had been found to be hepatitis C-positive in the 
Outpatient Department of the Reno VA Medical Center in the 
early part of 1995. The clinical impression noted was chronic 
hepatitis C, currently under therapy; and PCT, mild to 
moderate in severity.

In a July 1996 outpatient treatment record, a VA physician's 
assistant wrote that the veteran had presented "with copies 
of medical records of his sick call visits while serving on 
the USS Niagara Falls." These sick call visits in December 
1970 and June 1971 all referred to "skin lesions described as 
erythematous scaly blotches." According to the physician's 
assistant, these "generalized terms could be describing 
lesions which were typical of PCT, and it seemed possible 
that the veteran might have had PCT in 1970."  The 
physician's assistant further went on to state that PCT was 
associated with hepatitis C and Agent Orange exposure, and 
that, inasmuch as the veteran was in Vietnam, that he might 
have had exposure to Agent Orange, and this "might" have 
caused him to develop PCT.

In a July 1996 statement, another of the veteran's private 
physicians wrote that "apparently" she had diagnosed the 
veteran with PCT in 1992, but that records were currently 
"unavailable to her." Further noted was that the veteran had 
records which indicated that he had had a problem with a 
poorly diagnosed rash since 1970, prior to his discharge from 
service.  According to the veteran, the service "agreed" that 
he had been exposed to Agent Orange, and that Agent Orange 
was associated with PCT.  Inasmuch as the veteran had PCT as 
well as documented exposure to Agent Orange, it was "highly 
likely" that a connection existed between that exposure and 
his illness.

In another July 1996 statement, a private physician wrote 
that the purpose of his letter was to "indicate a connection 
between the veteran's chronic skin rash which first appeared 
when he was on active duty in the Vietnam combat zone aboard 
the USS Niagara Falls." Reportedly, at that time, the veteran 
had been seen for a skin rash, which persisted, and which had 
become worse since 1992, at which time the veteran received a 
diagnosis of PCT.  The veteran's physician further commented 
that the veteran had experienced Agent Orange exposure during 
his service in the combat zone, and that, in his opinion, 
this was a "highly likely proximate cause of his ongoing skin 
problem." It was the recommendation of the veteran's private 
physician that the veteran's chronic symptomatic skin ailment 
be considered "as related to his toxic exposure during combat 
service in Vietnam."

In a May 2001 VA compensation examination, the examiner noted 
that the claims file was reviewed prior to examination.  The 
veteran complained of excess fatigability, weakness, and 
anorexia, generalized weakness, flushness, and nausea.  He 
was unable to work or hold a job.  He did not complain of 
abdominal or peripheral swelling.  He had been diagnosed with 
hepatitis C with chronic liver infection.  He also complained 
of skin problems specifically PCT.  In reviewing the claims 
file for risk factors for hepatitis C there were no records 
of any blood transfusions despite the veteran's recall of a 
blood transfusion with teeth extraction.  The records reveal 
the veteran underwent extraction of tooth number 3, 7, 8. 9, 
10, 14, and 20.  There was no notation of blood transfusions 
or other complications.  The veteran denied intravenous drug 
usage prior, during, or after service.  

The examiner noted that outside of VA treatment records there 
were no other treatment records available.  The veteran 
initially was treated at the Reno VAMC in September 1992 
complaining of water blisters on his hands and arms for one 
year.  He also worried about pigmentation on his left arm 
since service.  The examiner ordered a 24 hour urine 
porphyrin and a ferritin value test.  It was noted that he 
probably did not meet the criteria for PCT at the time.  In 
November 1992 he was found to be positive for hepatitis C.  
He has undergone interferon treatment through VAMC.  A liver 
biopsy in July 1995 revealed chronic active hepatitis.  

The examiner noted that he read quite a lot about the 
epidemiology of hepatitis C to prepare his medical opinion.  
He referenced an article from the American Journal of 
Medicine, Volume 107, Issue No. 6, Supplement 2, December 27, 
1999, which noted that before the mid 1980s, approximately 
40% of all new cases of hepatitis C resulted from blood 
transfusions.  More recently which in the article is less 
than 15 years duration, blood transfusion has become a much 
less frequent cause for hepatitis.  The major current 
epidemiological finding with hepatitis C is illegal drug use.  
The examiner stated that this article and none of the other 
articles he read regarding epidemiology of hepatitis c 
mentioned dental extractions.  The examiner stated that the 
veteran had no identifiable risk factors for hepatitis C 
before, during, or after active duty.  The examiner concluded 
as follows:

It is impossible to determine how or when 
this infection had its origin.  My 
medical opinion must be based on the 
evidence available at the time of 
examination and the current medical 
knowledge of the disease.  I find no 
evidence that the origin of [the 
veteran's] hepatitis c occurred during 
his period of active military service.

A skin disease examiner noted the veteran reported being a 
deckhand on a supply ship off the coast of Vietnam in the 
early 1970's.  He frequently went ashore to Cam Ranh Bay.  He 
developed blotches and rashes on the arms and legs with some 
"oozing and drainage."  A review of the claims file 
revealed that on a November 1969 examination, dermatitis 
lower extremities and tattoo left shoulder posteriorly were 
noted.   In addition the examiner's summary noted "rash, 
cleared with medication."  

The examiner noted that the veteran had been seen in June 
1971 for blotches on the shoulder and arm treated with 
calamine lotion.  The veteran at the time thought they were 
mosquito bites.  He was also seen in December 1971 for tinea 
curis and erythematous lesion, left.  The veteran reported 
the condition continued after he left the military however he 
has presented no medical records during the subsequent period 
and did not seek medical treatment.  He reported that he 
discontinued drinking alcohol as of 1992.  He also denied 
intravenous drug use.  The examiner noted no evidence of the 
clinical pictures of PCT which would reveal shallow blisters 
on the dorsum of hands or milia (which are small cysts on the 
dorsum of the hands).  There was no evidence of 
hypertrichosis or increased hair growth, especially on the 
face.  Clinically it appeared that the PCT was in remission.  
The examiner noted that it was fairly well recognized that 
hepatitis was associated with PCT.  The examiner opined that 
the PCT was most likely related to the veteran's hepatitis C 
rather than being related to Agent Orange exposure.  

The Board in August 2003 remanded this case to the RO to 
review a recently received Social Security Administration 
determination and to readjudicate the veteran's claims.

The claims file also contains numerous duplicative VA medical 
records.  In addition the veteran has submitted numerous lay 
statements from friends and relatives dated in December 1994 
which attest to witnessing that the veteran had a skin 
condition immediately after service in 1972.  Several friends 
and relatives (5) also attested to the fact that the veteran 
had been treated at that time by a Dr. Althouse who was no 
longer is in the area and whose records have been destroyed 
after 10 years.     

The veteran submitted a letter through his service 
representative which was received by the Board in March 2005.  
This letter continued to allege that the veteran's hepatitis 
C was caused by his multiple tooth extractions in service. He 
also added additional allegations that he may have "gotten 
bad blood from dirty dental tools used, or some other medical 
process while I was recovery from extractions."  He added 
that "somewhere along the line of my dental work, boot camp 
training, I got infected with bad blood."  This letter is 
not considered new evidence and as such does not require this 
case to be returned to the RO for initial consideration prior 
to the Board's adjudication.

Criteria/Analysis.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'chronic.'  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

a.  PCT.  The veteran is seeking service connection for a 
skin disorder that he contends he developed as result of 
exposure to herbicides.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra).  These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam and has been diagnosed with PCT.  However, this 
disorder was not diagnosed within the one year post-service 
presumptive period which ended in December 1972.  It was 
first diagnosed in 1992 about two decades after the one year 
post-service presumptive period.  Lastly, and most 
importantly, there is a VA medical opinion which clearly 
diagnoses the veteran's PCT as secondary to his hepatitis C 
disorder.

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  While there are diagnoses of record which 
attempt to establish a relationship between the veteran's PCT 
and service, these are based on a history which was provided 
by the veteran and not supported by the evidence of record.  

The Board finds that the various statements submitted in 
support of the veteran's claim including two VA physician's 
assistant statements in December 1994 and July 1996, and two 
private physician statements both dated in July 1996 to have 
limited probative value.  These determinations were based on 
information provided by the veteran.  Furthermore, there is 
no medical evidence of record demonstrating the existence of 
any skin condition one year after the veteran returned from 
Vietnam, or within one year after separation from service.

The RO requested a medical opinion as to any relationship 
between the veteran's PCT and service.  The medical examiner 
in May 2001 noted no evidence of the clinical picture of PCT.  
There was no evidence of hypertrichosis or increased hair 
growth, especially on the face.  The examiner noted that it 
was fairly well recognized that hepatitis was associated with 
PCT, and opined that the PCT was most likely related to the 
veteran's hepatitis C rather than being related to Agent 
Orange exposure.  

The Board finds the VA medical opinion to have great 
evidentiary weight. The Board finds that the VA physician is 
competent to render a medical opinion as to whether the 
veteran's PCT was secondary to the veteran's exposure to 
herbicides in Vietnam.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 
279, 284 (1997).  The physician reviewed the veteran's 
medical records and claims folder, and therefore the opinion 
was rendered with knowledge of the specific facts of the 
veteran's case. He also provided reasons and bases for the 
conclusion and pointed to the evidence which supported the 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

For reasons stated above, the Board finds that the medical 
opinion of the VA physician provides the most probative 
evidence as to the possibility of a relationship between the 
veteran's PCT and exposure to herbicides and establishes that 
the PCT was unrelated to the veteran's exposure to 
herbicides.

The veteran, his family, and several friends have submitted 
statements attesting to the fact that the veteran had no skin 
disorder prior to his period of service.  Their statements 
were submitted to support the veteran's claim that he 
suffered from a skin disorder, which they first observed when 
he returned from Vietnam.  The Board notes that in the letter 
from the veteran received in March 2005, he readily admitted 
to having a skin disorder prior to service.  He stated that:

I only had a mild case of exyma (sic) 
which most young kids have I was 20 years 
old.  But when I went to Viet-Nam I got 
exposed to Agent Orange somehow. . . . 

The lay statements are not competent evidence as to medical 
diagnosis or causation.  Moray v. Brown, 5 Vet. App. 463 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board must accordingly find that a claim for service 
connection for PCT as a residual of Agent Orange exposure is 
denied.  The preponderance of the evidence is against the 
skin disorder claim.  Since the preponderance of the evidence 
is against the veteran's service connection claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

b.  Hepatitis C.  The veteran contends that he has hepatitis 
C as a result of a blood transfusion during multiple tooth 
extractions in service, or as a result of dirty dental tools, 
or other medical process during dental surgery.  Review of 
the veteran's service medical records reveals that the 
veteran had several teeth extracted, however there is no 
evidence that he was given any blood transfusions, or that 
dirty dental tools, or other unsanitary medical procedures 
were done.  The extractions appear to have been uncomplicated 
and he was fitted with a partial plate in about 2 to 3 weeks 
after the extractions.  

Review of the veteran's post service records indicates that 
he was first diagnosed with hepatitis C in approximately 
1992.  

As noted in the May 2001 VA examination, the examiner 
reviewed the claims file prior to examination.  He noted that 
the veteran had been diagnosed with hepatitis C with chronic 
liver infection, and PCT.  However despite the veteran's 
recall of a blood transfusion with teeth extraction, there 
was no notation of blood transfusions or other complications 
of record.  The examiner noted that the veteran initially was 
treated in September 1992, at the Reno VAMC complaining of 
water blisters on his hands and arms and pigmentation on his 
left arm and found to be positive for hepatitis C in November 
1992.  A liver biopsy in July 1995 revealed chronic active 
hepatitis.  

The examiner noted that it was impossible to determine how or 
when the hepatitis C infection had its origin.  His medical 
opinion was based on the evidence available at the time of 
examination and the current medical knowledge of the disease.  
He opined that, "I find no evidence that the origin of (the 
veteran's) hepatitis c occurred during his period of active 
military service."

The veteran has obtained several medical opinions in an 
attempt to establish that his hepatitis C first identified 
approximately two decades post service was related to the 
alleged inservice blood transfusion, or that dirty dental 
tools, or other unsanitary medical procedures may have caused 
it.  However there is no evidence of record of any blood 
transfusion during service.

The Board notes that the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Federal 
Circuit has also recognized the Board' s "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Because the medical opinions which have been submitted by the 
veteran in support of his claim are based on an 
unsubstantiated blood transfusion in service, the 
preponderance of the evidence is against the veteran claim 
for service connection for hepatitis C.  

Summary.  Despite the veteran's contention that he has had 
chronic hepatitis C and PCT since service, the evidence does 
not support a finding of hepatitis C or PCT in service, nor 
does the evidence show that his present disabilities were the 
result of disease or injury incurred in service.  The 
veteran's lay opinion as well as the lay opinions of his 
family and friends to the effect that his currently diagnosed 
hepatitis C and PCT are attributable to his period of service 
are not competent evidence of such a nexus since lay persons 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   In the absence of competent 
medical evidence that the veteran's current hepatitis C and 
PCT began during his military service or was caused by some 
event of such service, service connection is not warranted 
for chronic hepatitis C or for PCT.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Here, the 
preponderance of the evidence is against the veteran's 
claims.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).


ORDER


Entitlement to service connection for PCT, claimed as the 
residual of exposure to Agent Orange in the Republic of 
Vietnam, is denied.

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


